Citation Nr: 1140241	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left ear hearing loss, claimed as ear trouble.  


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active service from September 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

The Board remanded the issue of entitlement to service connection for bilateral ear trouble in March 2011.  Entitlement to service connection for right ear hearing loss was subsequently granted by the RO in a rating decision dated in July 2011.  As the Veteran did not appeal the rating or effective date assigned for this disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his July 2011 VA examination, the Veteran raised the issue of service connection for tinnitus but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran does not have a current left ear hearing loss disability.  


CONCLUSION OF LAW

A claimed left ear hearing loss disability was not incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for left ear hearing loss, which he avers is due to military noise exposure 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Some chronic diseases, such as arthritis or an organic disease of the nervous system, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) include a September 1980 enlistment examination and hearing test which revealed:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
10
10
10

A June 1981 audiogram revealed:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
15
10

In a July 1983 report of medical history, the Veteran reported that he had ear, nose, or throat trouble.  A July 1983 separation examination revealed:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
10
10

VA medical records show a past medical history of bilateral sensorineural hearing loss.  In March 2008, the Veteran complained of an ear fullness sensation and decreased speech recognition.  An audiogram revealed:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
24
35
30

Word recognition was 100 percent in the left ear.  The diagnosis was mild sensorineural hearing loss about 3000 Hertz in the left ear.  

In July 2011 the Veteran was accorded a compensation and pension (C&P) audio examination.  During the examination the Veteran reported three years of military noise exposure and denied other occupational or recreational noise exposure.  Puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
25
35
30

The speech recognition score using the Maryland CNC Test was 100 percent in the left ear.  The speech audiometry showed speech receptions thresholds within normal limits for communication purposes with excellent speech discrimination ability, bilaterally.  The diagnosis for the left ear was that the hearing was within normal limits for the low and middle frequencies (500 Hertz to 2000 Hertz) and the Veteran had sensorineural hearing loss for the high frequencies (3000 history to 4000 Hertz).  The examiner opined that the Veteran's mild high frequency hearing loss in the left ear was not caused by noise exposure while in active service.  

The Veteran asserts that service connection is warranted for left ear trouble.  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While the Veteran is competent to observe that he has difficulty hearing, he has not claimed that he has medical training that would permit him to diagnose hearing loss pursuant to the criteria set forth in 38 C.F.R. § 3.385.  

The Board finds that the Veteran does not currently have a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385 as the evidence of record does not show that auditory thresholds for at least three of the five frequencies are 26 decibels or greater, the decibel loss is not 40 decibels or greater, nor does the evidence show that speech recognition scores for the right ear are less than 94 percent.  After examination in July 2011 the Veteran was diagnosed with left ear mild high frequency hearing loss.  The Board finds that the examination report is adequate as it was based on a review of the file and an examination of the Veteran.  

In light of the test results, the weight of the probative evidence is against the Veteran's claim for service connection for left ear hearing loss.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  As the Veteran does not have a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385, entitlement to service connection for bilateral hearing loss must be denied.  

The Veteran's statements concerning excessive noise exposure in service are considered competent, credible and probative, and they have been considered.  While the Veteran is competent to report he has problems hearing, he is not competent as a lay person to diagnose a hearing loss disability that meets the requirements of 38 C.F.R. § 3.385.  Moreover, to the extent that the Veteran reported ear aches, along with other symptoms, in service in August 1982, July 1983 and August 1983, the diagnoses at the time were viral syndrome, tonsillitis, allergic rhinitis and possible flu.  At the time of separation, his ears were found to be normal.  During the pendency of this claim, the Veteran has reported problems hearing.  However, the competent evidence of record does not show that he has a hearing loss disability; accordingly, the criteria for service connection are not met.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in February 2009 apprised the Veteran of the information and evidence necessary to establish his claims for service connection.  He was advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed him of how VA establishes disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that the Veteran has been provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claims for service connection.

In March 2011, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and a VA medical examination was provided on remand.  The VA examiner conducted a thorough examination and provided an opinion.  Accordingly, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.  

Regarding the duty to assist, STRs have been obtained and made a part of the record, as have VA and private treatment records.  In addition, the Veteran has been accorded a C&P examination with regard to his claim for service connection for hearing loss; the report of which is of record.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  It is noted that there are several phrases in Spanish in a VA psychiatric record dated in October 2010 pertaining to his desire for assistance, being there for the drinking and the depression, and his report of stopping cannabis use.  As this medical record has no bearing on the issue at hand, Spanish translation is not required.  The Board is satisfied that VA has sufficiently discharged its duty to assist in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Entitlement to service connection for left ear hearing loss, claimed as ear trouble is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


